DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31, 33-36, 39-40, 42, 44-45, 47, 49-50, 52, 54-55, 57 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode).
Regarding claim 31. (New) Marpe et al. (2003) discloses a decoder (page 626 column 1 last paragraph, a H.264/AVC encoder/decoder) for decoding a data stream comprising an encoded video including information related to a plurality of transform coefficients associated with the encoded video (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, the corresponding decoding method are reverse to the encoding method), the decoder comprising: 
a context adaptive entropy decoder configured for, for a current transform coefficient in a transform coefficient block, entropy decoding, using a processor, a first symbol based on a context (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, it permits a fast adaptation of the individual symbol probabilities in the subsequent context modeling stage (the individual symbol (including the TU code, i.e., a first symbol) is coded based on the adaptation of the probabilities, i.e., a context), the corresponding decoding method are reverse to the encoding method), wherein the context is determined based on an operation involving first previously decoded information (page 621 column 2 last paragraph, the given binary decision (a bin) enters the context modeling stage, where a probability model is selected depending on previously encoded syntax elements or bins; page 629 column 1 section B paragraph 1, Context models for coding of nonzero transform coefficients are chosen based on the number of previously transmitted nonzero levels within the reverse scanning path, the corresponding decoding method are reverse to the encoding method) and a size of the transform coefficient block (page 626 column 2 table IV, BlockType column includes different block sizes, Context category column indicates corresponding context categories, i.e., context models are chosen based on block sizes), wherein the first previously decoded information is spatially determined based on a spatial arrangement of the first previously decoded information relative to the current transform coefficient (figure 4, page 625 column 1 paragraph 3, the previously encoded syntax elements or bins/previously transmitted nonzero levels are spatially determined based on the context template consisting of two neighboring syntax elements A and B which are to the left and on the top of the current syntax element C, the context model for a specific bin is based on a modeling function of the related bin values for the neighboring element to the left and on top of the current syntax element, the corresponding decoding method are reverse to the encoding method); 
a desymbolizer configured for, for the current transform coefficient, mapping a second symbol to a transform coefficient level based on a symbolization parameter (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol), k is a symbolization parameter; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, the corresponding decoding method are reverse to the encoding method), wherein the symbolization parameter is determined (page 623 column 2 paragraph 6, an appropriately chosen parameter k); and 
a picture decoder configured for applying, using a processor, predictive coding based on a prediction residual signal to reconstruct a block of a picture of the video (page 620 column 2 paragraph 1, coding the residual data in these video coding standards, the corresponding decoding method are reverse to the encoding method), wherein the prediction residual signal is associated with the first symbol and the transform coefficient level (page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, the corresponding decoding method are reverse to the encoding method).
However, Marpe et al. (2003) does not disclose the symbolization parameter is determined based on the operation involving second previously decoded information and a color component type related to the transform coefficient block.
Bardone et al. discloses the symbolization parameter is determined based on the operation involving second previously decoded information (figure 3, page 289 column 2 paragraphs 5-6 and last paragraph, Golomb parameter k is backward adaptively estimated based on local, per-block statistics, the statistics are updated with the newly coded symbol, the corresponding decoding method are reverse to the encoding method) and an information component type related to the transform coefficient block (the Golomb parameter k is estimated based on per-block statistics).
Marpe et al. (2003) discloses the statistics are related to color component types (page 630 column 1 paragraphs 2-3, In H.264/AVC residual data coding, there are 12 different types of transform coefficient blocks (denoted by BlockType in left column of Table IV), which typically have different kinds of statistics; page 626 column 2 Table IV block type).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al., to determine the symbolization parameter based on the operation involving second previously decoded information and a color component type related to the transform coefficient block, in order to lead to the shortest binary representation by optimizing the symbolization parameter (Bardone et al. page 289 column 2 paragraph 4).

Regarding claim 33. (New) Marpe et al. (2003) discloses the decoder according to claim 31, further comprising an extractor configured for, using the processor, extracting the second symbol of the current transform coefficient from the data stream (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol); page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, the corresponding decoding method are reverse to the encoding method), and 
wherein the transform coefficient level is greater than a maximum level associated with the first symbol (page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently each of the large values falls into a level greater than a maximum level associated with the first symbol because each of the large values needs the suffix to map its level in addition to the prefix).

Regarding claim 34. (New) Marpe et al. (2003) discloses the decoder according to claim 33, wherein the extractor is further configured for extracting, from the data stream, information on a position of a last non-zero transform coefficient among transform coefficients of a transform coefficient block along a scan order, wherein the plurality of transform coefficients encompasses the transform coefficients of the transform coefficient block from the last non-zero transform coefficient along the scan order to a DC transform coefficient of the transform coefficient block (page 629 column 2 paragraph 2, if a nonzero coefficient exists at this scanning position, a further one-bit symbol last_significant_coeff_flag is sent. This symbol indicates if the current significant coefficient is the last one inside the block or if further significant coefficients follow, inherently non-zero transform coefficients occur at the positions along the scan order from the last non-zero transform coefficients to a DC transform coefficient).

Regarding claim 35. (New) Marpe et al. (2003) discloses the decoder according to claim 34, wherein the desymbolizer is further configured for using a first symbolization scheme for mapping of the first symbol related to the last non-zero transform coefficient to a level less than or equal to the maximum level, wherein a zero level does not apply for the last transform coefficient (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently for a small value, i.e., for a transform coefficient level less than or equal to the maximum level associated with the first symbol, the small value (here, the last non-zero transform coefficient) only needs the preffix (i.e., the first symbol) to map its level, inherently the last non-zero transform coefficient has a non-zero level).

Regarding claim 36. (New) Marpe et al. (2003) discloses the decoder according to claim 34, wherein the context adaptive entropy decoder is further configured for entropy decoding the first symbol related to the last non-zero transform coefficient using a context that is different from a context used in entropy decoding the first symbol related to a transform coefficient other than the last non-zero transform coefficient (page 624 column 2 last paragraph, For each symbol to be coded, a conditional probability is estimated by switching between different probability models according to the already coded neighboring symbols (each symbol related to each transform coefficient has its own context model)).

Regarding claim 39. (New) Marpe et al. (2003) discloses the decoder according to claim 33, wherein the extractor is configured for extracting the second symbol from the data stream using entropy decoding based on a fixed probability distribution (page 624 column 1 paragraph 3, it is reasonable to speedup the encoding of the bins related to the EGk suffix part in CABAC by using the fast bypass coding engine for uniformly distributed bins, the corresponding decoding method are reverse to the encoding method).

Regarding claim 40. (New) Marpe et al. (2003) discloses the decoder according to claim 33, wherein the desymbolizer is configured for mapping the first symbol to a transform coefficient level less than or equal to the maximum level associated with the first symbol based on a truncated unary binarization scheme (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently for a small value, i.e., for a transform coefficient level less than or equal to the maximum level associated with the first symbol, the small value only needs the preffix (i.e., the first symbol) to map its level).

Regarding claim 42. (New) Marpe et al. (2003) discloses an encoder (page 626 column 1 last paragraph, a H.264/AVC encoder/decoder) for encoding into a data stream information related to a plurality of transform coefficients associated with a video (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients), the encoder comprising: 
a picture encoder configured for applying, using a processor, predictive coding on a block of a picture of the video to obtain a prediction residual signal related to the block (page 620 column 2 paragraph 1, coding the residual data in these video coding standards; page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, inherently, in a prior step, the residual data is obtained using predictive coding); 
a context adaptive entropy encoder configured for, for a current transform coefficient in a transform coefficient block related to the prediction residual signal, entropy encoding (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients), using a processor, a first symbol into the data stream using a context (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, it permits a fast adaptation of the individual symbol probabilities in the subsequent context modeling stage (the individual symbol (including the TU code, i.e., a first symbol) is coded based on the adaptation of the probabilities, i.e., a context)), wherein the context is determined based on an operation involving first previously encoded information (page 621 column 2 last paragraph, the given binary decision (a bin) enters the context modeling stage, where a probability model is selected depending on previously encoded syntax elements or bins; page 629 column 1 section B paragraph 1, Context models for coding of nonzero transform coefficients are chosen based on the number of previously transmitted nonzero levels within the reverse scanning path) and a size of the transform coefficient block (page 626 column 2 table IV, BlockType column includes different block sizes, Context category column indicates corresponding context categories, i.e., context models are chosen based on block sizes), wherein the first previously decoded information is spatially determined based on a spatial arrangement of the first previously decoded information relative to the current transform coefficient (figure 4, page 625 column 1 paragraph 3, the previously encoded syntax elements or bins/previously transmitted nonzero levels are spatially determined based on the context template consisting of two neighboring syntax elements A and B which are to the left and on the top of the current syntax element C, the context model for a specific bin is based on a modeling function of the related bin values for the neighboring element to the left and on top of the current syntax element, the corresponding decoding method are reverse to the encoding method); and 
a symbolizer configured for mapping, using a processor, a transform coefficient level of the current transform coefficient to a second symbol based on a symbolization parameter (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol), k is a symbolization parameter; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, the corresponding decoding method are reverse to the encoding method), wherein the symbolization parameter is determined (page 623 column 2 paragraph 6, an appropriately chosen parameter k).
However, Marpe et al. (2003) does not disclose the symbolization parameter is determined based on the operation involving second previously decoded information and a color component type related to the transform coefficient block.
Bardone et al. discloses the symbolization parameter is determined based on the operation involving second previously decoded information (figure 3, page 289 column 2 paragraphs 5-6 and last paragraph, Golomb parameter k is backward adaptively estimated based on local, per-block statistics, the statistics are updated with the newly coded symbol, the corresponding decoding method are reverse to the encoding method) and an information component type related to the transform coefficient block (the Golomb parameter k is estimated based on per-block statistics).
Marpe et al. (2003) discloses the statistics are related to color component types (page 630 column 1 paragraphs 2-3, In H.264/AVC residual data coding, there are 12 different types of transform coefficient blocks (denoted by BlockType in left column of Table IV), which typically have different kinds of statistics; page 626 column 2 Table IV block type).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al., to determine the symbolization parameter based on the operation involving second previously decoded information and a color component type related to the transform coefficient block, in order to lead to the shortest binary representation by optimizing the symbolization parameter (Bardone et al. page 289 column 2 paragraph 4).

Regarding claim 44. (New) the same analysis has been stated in claim 33.

Regarding claim 45. (New) the same analysis has been stated in claim 34.

Regarding claim 47. (New) the same analysis has been stated in claim 36.

Regarding claim 49. (New) the same analysis has been stated in claim 39.

Regarding claim 50. (New) the same analysis has been stated in claim 40.

Regarding claim 52. (New) the same analysis has been stated in claim 31.

Regarding claim 54. (New) the same analysis has been stated in claim 33.

Regarding claim 55. (New) the same analysis has been stated in claim 40.

Regarding claim 57. (New) the same analysis has been stated in claim 31.

Regarding claim 59. (New) the same analysis has been stated in claim 33.

Claims 41, 51, 56 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode) as applied to claims 31, 42, 52 and 57 above, and further in view of Kiely (Selecting the Golomb Parameter in Rice Coding).
Regarding claim 41. (New) Marpe et al. (2003) discloses the decoder according to claim 31, wherein the desymbolizer is further configured for mapping the second symbol based on a Rice code (figure 3, page 623 column 2 paragraphs 4-5, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol) including the prefix part and the suffix part, inherently it is a Rice code because x is divided by                         
                            
                                
                                    2
                                
                                
                                    k
                                
                            
                        
                     (a power of 2) to construct the two parts, see Kiely abstract paragraph 1).

Regarding claim 51. (New) the same analysis has been stated in claim 41.
Regarding claim 56. (New) the same analysis has been stated in claim 41.
Regarding claim 60. (New) the same analysis has been stated in claim 41.

Claims 37, 38 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode) as applied to claims 31, 33, 42 and 44 above, and further in view of Wise et al. (US 20030156652 A1).
Regarding claim 37. (New) Wise discloses a frame can contain interleaved and non-interleaved scans ([1309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al. with the teaching of Wise et al., to entropy decode the first symbols and the second symbols of the transform coefficients in two scans if, by design choice, the first symbols and the second symbols are non-interleaved encoded into the bitstream, i.e., the first symbols of all the transform coefficients are encoded into the bitstream first, and then the second symbols are encoded into the bitstream, in order to decode the two types of symbols sequentially using the two decoding methods, to reduce the switching between the decoding methods.

Regarding claim 38. (New) Wise discloses a frame can contain interleaved and non-interleaved scans ([1309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al. with the teaching of Wise et al., to entropy decode the first symbols and the second symbols of the transform coefficients in one scan if, by design choice, the first symbols and the second symbols are interleaved encoded into the bitstream, i.e., the first symbols and the second symbols for a transform coefficient are encoded into the bitstream together, and then the symbols for the next transform coefficient are encoded into the bitstream, in order to decode the two types of symbols together for each transform coefficient, to reduce the scan times.

Regarding claim 48. (New) the same analysis has been stated in claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488